Citation Nr: 1036517	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for menstrual abnormalities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to September 
1994, with three months of prior active service.
This matter was previously before the Board of Veterans' Appeals 
(Board) in January 2008 when it was remanded for additional 
evidentiary development.  The case has now been returned for 
further appellate review.  Unfortunately, as the requested 
development has not been satisfactorily accomplished, it must be 
returned again.

In January 2008, the Board also remanded the issue of entitlement 
to service connection for a chronic skin disorder.  Following the 
development requested on remand, the benefit sought was granted 
in a May 2010 decision.  This grant represents a complete 
resolution of the appeal as to that issue.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  If the veteran desires to 
challenge the disability rating assigned or the effective date 
assigned, she is required to file a timely notice of disagreement 
with the May 2010 rating decision.  We note that she was so 
informed in a May 2010 letter.  

In the January 2008 decision, the Board also referred a pending 
claim for service connection for chronic fatigue syndrome to the 
RO for initial development and consideration.  It does not appear 
that the RO has yet had the opportunity to undertake such 
development and consideration, so the matter is once again 
referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on her part is required.


REMAND

The veteran is claiming that she has menstrual abnormalities 
which had their inception during her period of service.  The 
Board remanded the matter for additional medical evidence 
regarding whether the menstrual abnormalities of which the 
Veteran complains indeed represent a current, chronic disability 
for which service connection may be granted, and for additional 
information as to the relationship, if any, to the Veteran's 
relatively brief period of service.

The Veteran was provided with a VA gynecologic examination in 
January 2009.  The examiner rendered a diagnostic impression of 
menorrhagia; however, the diagnosis was based on history and 
records review only, as no clinical examination or testing took 
place.  The report of the examination contains the examiner's 
opinion that there is no clear etiology for the Veteran's 
abnormal menses; but that abnormal thyroid functioning, such as 
the Veteran's nonservice-connected thyroid disorder; and general 
anxiety disorder, such as the Veteran's service-connected 
psychiatric disability, can affect a woman's menstrual cycles.  
The examiner also ruled out any direct relationship between 
service and any events therein, and the Veteran's currently-shown 
menstrual abnormalities.  Earlier medical opinions are against 
any relationship between the medication the Veteran takes for her 
service-connected disabilities and her current menstrual 
abnormalities.

The Veteran's recent VA medical records were also obtained upon 
remand.  These records do not include any gynecologic complaints 
or treatment.  It does not appear that the Veteran has had a 
routine (usually annual) well woman examination since 2008.  
Although her master problem list indicates that she carries the 
diagnosis of menorrhagia, absent additional information, it is 
difficult to identify whether this represents a current, chronic 
disability at this point, or whether the Veteran's menstrual 
abnormalities may have resolved over time.  A threshold 
requirement for the grant of service connection for any 
disability is that the disability claimed must be shown present 
and chronic in nature.  38 U.S.C.A. §§ 1110, 1131.  Thus, further 
information on this aspect of the claim must be obtained.

As set forth above, disability which is proximately due to or the 
result of a service-connected disease or injury also shall be 
service connected.  Under these circumstances, although no clear 
etiology for the Veteran's menstrual abnormalities has been 
identified; many potential causes have been ruled out by the 
medical evidence of record.  In this situation, the concept that 
the Veteran's menstrual abnormalities could be part and parcel of 
her service-connected anxiety disorder must be given greater 
consideration.  Therefore, upon remand, further medical opinion 
as to whether it is at least as likely as not that the Veteran's 
menstrual abnormalities are caused by her service-connected 
general anxiety disorder should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA gynecological 
medical records from 2008 to the present 
reflecting treatment and examination provided 
by VA facilities in the St. Louis region, for 
inclusion in the claims files.  If there are 
no such records, their absence should be 
recorded in the Veteran's claims file.

2.  Schedule the veteran for a VA gynecology 
examination by an examiner with relevant 
expertise to identify whether the Veteran has 
a current, chronic disability involving 
menstrual abnormalities.  IF so, the examiner 
is requested to discuss the etiology of the 
disability, to include specific comment upon 
whether the disability may have been 
proximately caused or aggravated by the 
Veteran's general anxiety disorder.  The 
claims file, including any records obtained 
pursuant to the above request must be made 
available to the examiner for review.  All 
tests and studies deemed helpful by the 
examiner should be conducted in conjunction 
with the clinical examination.  

It is essential that the physician provides a 
complete rationale for any opinion provided.  
In would be helpful if the physician would 
use the following language in the opinion, as 
may be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  If it is impossible to 
respond to the Board's questions without 
recourse to speculation, this should be 
stated and explained.

3.  After the development requested above has 
been completed, the RO should again review 
the record.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

